ALLREAD, J.
Edwin Jones brought suit in the Franklin Common Pleas upon a special contract to recover 5% commission for the sale or exchange of real estate belonging to Lucy Cissna. Said real estate was also listed for sale with other brokers and evidence was introduced to show that some other broker had effected the sale.
Evidence was also introduced to show that the reasonable and customary commission charged by brokers for the sale or exchange of real estate was 2%. Jones objected to the admission of such evidence. The Common Pleas decided in favor of Cissna and upon prosecution of error, the Court of Appeals held:
1. Evidence tending to prove that a 2% commission was the reasonable and customary charge is admissible to support the claim of Cissna that the special contract of 5% claimed by Jones was not agreed to.
2. Where there is a conflict of evidence as to whether a certain contract was entered into, the fact that such contract was or was not reasonable and customary would have a legitimate bearing in settling the credibility of the witnesses and the weight to be given the testimony.
Judgment affirmed.